An unpublisl‘i d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

TIYON T. FORD, No. 32250

Petitioner,

vs.  ~

NEVADA DEPARTMENT OF E? g  7  
 CORRECTIONS, “a” "‘“

Respondent.

r2101! 28 2014

ﬁE?.’f;‘.i4

.‘iE"“q T

   

   

ORDER DISMISSING APPEAL

5 This petition was docketed’ in this court on Decemberll, 2012,
5 Witho ut payment of the requisite ﬁling fee. On that same day a notice was
issued directing petitioner to «pay the filing fee within ten days: The notice
further advised that failure to pay the filing fee Within ten. days wauld
result in the dismissal (if this petition. To date, petitioner has not paid the
ﬁling fee or Otherwise responded to this court’s notice. Accordingly, cause

appearing, this petition is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. L‘I'Ml'miumN

i BY: 

cc: Tiyon T. Ford
Attorney GeneraUCarson City
Eighth District Court Clerk

Surname cover
at:
NEVADA

1

CLERK‘S ORDER
(mm? W